IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                        June 2000 Session

           ARZOLIA CHARLES GOINES v. STATE OF TENNESSEE

                       Appeal from the Criminal Court for Knox County
                         Nos. 40629, 65726   Ray L. Jenkins, Judge



                                  No. E1999-02459-CCA-R3-PC
                                        August 25, 2000

The appellant, Arzolia Charles Goines, appeals the dismissal of his writ of error coram nobis by the
Knox County Criminal Court on September 1, 1999. Following a review of the record and the
parties’ briefs, we affirm the judgment of the trial court.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court is Affirmed

NORMA MCGEE OGLE , J., delivered the opinion of the court, in which DAVID G. HAYES and JAMES
CURWOOD WITT, JR., J.J., joined.

Arzolia Charles Goines, Mountain City, Tennessee, Pro Se.

Paul G. Summers, Attorney General and Reporter, Elizabeth B. Marney, Assistant Attorney General,
and Randall E. Nichols, District Attorney General, for the appellee, State of Tennessee.

                                              OPINION
                The appellant, Arzolia Charles Goines, appeals the dismissal by the Knox County
Criminal Court of his “Writ of Error Coram Nobis, or Coram Vobis” on September 1, 1999. See
Tenn. Code Ann. 40-26-105 (1997). The trial court dismissed the petition due to the expiration of
the applicable statute of limitations. See Tenn. Code Ann. § 27-7-103 (1980). Following a review
of the record and the parties’ briefs, we affirm the judgment of the trial court.

                                                   I.
                 Although not entirely clear from the record before this court, the appellant asserts in
his brief that his “Writ of Error Coram Nobis, or Coram Vobis” relates to his conviction of “various
offenses” in 1988 and the State’s suppression of exculpatory evidence during the underlying
prosecutions. According to this court’s opinion in a related case, the appellant was convicted in
1988 of armed robbery and second degree burglary. Goines v. State, No. E1999-01199-CCA-R3-
CD, 2000 WL 12956, at *1 (Tenn. Crim. App. at Knoxville, January 7, 2000). Additionally, on the
basis of each conviction, a jury found the appellant to be an habitual criminal and imposed
concurrent sentences of life imprisonment. Id. This court affirmed the 1988 judgments of
conviction in State v. Goines, No. 1208, 1989 WL 34856 (Tenn. Crim. App. at Knoxville, April 14,
1989), perm. to appeal denied, (Tenn. 1989). In 1990, the appellant filed a petition for post-
conviction relief. Goines v. State, No. 03C01-9710-CR-00456, 1999 WL 162487, at *1 n.1 (Tenn.
Crim. App. at Knoxville, March 24, 1999), perm. to appeal denied, (Tenn. 1999). The trial court
dismissed the petition, and this court affirmed the trial court’s judgment. Id. at **1-2. On August
24, 1999, while the post-conviction proceedings were still pending before this court, the appellant
filed the instant writ of error coram nobis.

                                                    II.
                 We agree with the trial court that the statute of limitations applicable to writs of error
coram nobis has expired in this case. Tenn. Code Ann. § 27-7-103. See also State v. Mixon, 983
S.W.2d 661, 663 and 671 (Tenn. 1999). Of course, a trial court is not bound by the title of the
pleading. Norton v. Everhart, 895 S.W.2d 317, 319 (Tenn. 1995). However, the appellant has not
alleged that the challenged judgments of conviction are void, thereby warranting habeas corpus
relief. Taylor v. State, 995 S.W.2d 78, 83 (Tenn.), cert. denied, U.S. , 120 S. Ct. 270 (1999).
In any event, an application for a writ of habeas corpus must be filed in the court most convenient
in point of distance to the applicant. Tenn. Code Ann. § 29-21-105 (1980). Furthermore, although
a claim under Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194 (1963), is generally cognizable in post-
conviction proceedings, Tenn. Code Ann. § 40-30-203 (1997), the trial court properly declined to
treat the instant writ as a petition for post-conviction relief.

                With respect to the availability of post-conviction relief, the post-conviction statute
of limitations has likewise expired in this case, Tenn. Code Ann. § 40-30-202(a) (1997), the
petitioner’s claim does not fall within one of the statutorily enumerated exceptions to the statute of
limitations, Tenn. Code Ann. § 40-30-202(b), and the appellant has not alleged facts that would
warrant relief under Burford v. State, 845 S.W.2d 204, 208 (Tenn. 1992), and Sands v. State, 903
S.W.2d 297, 301 (Tenn. 1995). Additionally, the 1995 Post-Conviction Procedure Act does not
contemplate the filing of more than one petition for post-conviction relief, Tenn. Code Ann. § 40-30-
202(c), and the appellant has not satisfied the prerequisites to reopening his prior petition. Tenn.
Code Ann. § 40-30-217 (1997). See also Fletcher v. State, 951 S.W.2d 378, 380 (Tenn. 1997).

                                                III.
                For the foregoing reasons, we affirm the judgment of the trial court.


                                                         ___________________________________
                                                         NORMA McGEE OGLE, JUDGE




                                                   -2-